Chambers, J.
(dissenting) — I respectfully dissent. My learned colleagues have determined facts appropriate for a trial court. I agree with the majority that “[t]he critical question here is whether Drotzmann, Inc., engaged exclusively in interstate activities.” Majority at 710. If Drotzmann, Inc., employed Robert Stelter to make any intrastate deliveries, Drotzmann, Inc., was not engaged exclusively in interstate commerce. Material questions of fact remain unanswered. Therefore, I would affirm the Court of Appeals and remand for further proceedings.
*712This court applies common law principles of agency relating to masters and servants to determine if an employer-employee relationship exists for workers compensation purposes. See, e.g., Novenson v. Spokane Culvert & Fabricating Co., 91 Wn.2d 550, 553, 588 P.2d 1174 (1979); Fisher v. City of Seattle, 62 Wn.2d 800, 804-06, 384 P.2d 852 (1963). Drotzmann, Inc., was Stelter’s employer on intrastate deliveries if (1) it had the right to control Stelter’s physical conduct in the performance of his duties and (2) Stelter consented to this master-servant relationship. See Restatement (Second) of Agency §§ 2, 15, 220 (1958); Novenson, 91 Wn.2d at 553 (citing Marsland v. Bullitt Co., 71 Wn.2d 343, 428 P.2d 586 (1967)); Fisher, 62 Wn.2d at 804-06.
Many factors are considered to determine if an alleged employer/master has the requisite right of control over an alleged employee’s/servant’s physical conduct while performing duties. Restatement, supra, § 220(1), (2)(a)-(j).6 Stelter has offered sufficient evidence to overcome sum*713mary judgment that Drotzmann, Inc., not only had the right of control over his physical conduct while driving intrastate trips but exercised this control.
For example, a Drotzmann, Inc., supervisor directed Stelter as to which loads he would deliver and to the loads’ destinations including intrastate loads. Certified Appeal Bd. R. Tr. (CABRT) (May 24, 1999) at 5; cf. Restatement, supra, § 220(2)(a). Drotzmann, Inc., maintained a logbook of mileage and delivery destinations for all of Stelter’s trips including intrastate deliveries. CABRT (May 24,1999) at 6; cf Restatement, supra, § 220(2)(a). The trucks that Stelter drove on both intrastate and interstate trips said “Drotzmann, Inc.” on them. CABRT (May 24, 1999) at 16; cf. Restatement, supra, § 220(2)(e). Drotzmann, Inc., calculated Stelter’s pay based on the shortest distance between the pickup and drop-off of each trip, including intrastate trips. CABRT (May 24,1999) at 7; see also App. 1 of Resp’t’s Suppl. Br. (settlement details); cf. Restatement, supra, § 220(2)(g). Drotzmann, Inc., combined Stelter’s pay for both interstate and intrastate trips on the same paycheck. CABRT (May 24, 1999) at 9, 11; see also Apps. 1 & 2 of Resp’t’s Suppl. Br.; cf. Restatement, supra, § 220 (2)(g). The payment checks listed Drotzmann, Inc., as Stelter’s employer and were printed on Drotzmann, Inc., letterhead. CABRT (May 24, 1999) at 11, 43, 47; see also App. 2 of Resp’t’s Suppl. Br.; cf. Restatement, supra, § 220(2)(g).
The only evidence that Drotzmann, Inc., offered that it did not employ Stelter to make intrastate deliveries is a leasing agreement with Drotzmann Intrastate Trucking and the testimony of its comptroller. CABRT (May 28,1999) at 20, 26, 32, 37, 39; Exs. 7 & 8. Drotzmann, Inc., claims, and without comment the majority implicitly finds, that by virtue of the leasing agreement Drotzmann Intrastate Trucking became Stelter’s employer for intrastate deliveries. Pet. for Review at 3-5. But whether Stelter became the employee of Drotzmann Intrastate Trucking, or remained an employee of Drotzmann, Inc., while driving trucks for intrastate deliveries, is a question of fact to be determined by the trier of fact. See Novenson, 91 Wn.2d at 555.
*714Although a general employer (Drotzmann, Inc.) may lend a servant (Stelter) to a special employer (Drotzmann Intrastate Trucking), the special employer can become the servant’s master only if two conditions are met: (1) it has the exclusive right to control the servant’s physical conduct in the performance of his duties and (2) the servant consents to this master-servant relationship. Am. Sign & Indicator Corp. v. State, 93 Wn.2d 427, 434, 610 P.2d 353 (1980) (citing Davis v. Early Constr. Co., 63 Wn.2d 252, 258, 386 P.2d 958 (1963)); see Restatement, supra, §§ 2, 15, 220; Novenson, 91 Wn.2d at 553 (citing Marsland, 71 Wn.2d 343); Fisher, 62 Wn.2d at 804-06.
Stelter offered evidence that Drotzmann, Inc., had the right to control his physical conduct when he drove trucks making intrastate deliveries. Drotzmann, Inc., has not offered evidence that Drotzmann Intrastate Trucking had the exclusive right to control Stelter’s physical conduct when he drove trucks for intrastate deliveries. In addition, Stelter offered evidence that he did not consent to a master-servant relationship with Drotzmann, Inc. CABRT (May 24, 1999) at 15 (testimony that Stelter was unaware of Drotzmann Intrastate Trucking and could not have consented to a relationship with an unknown entity). While I note that Drotzmann, Inc., offered some evidence that it explains its business relationship with Drotzmann Intrastate Trucking to all new drivers, CABRT (May 28,1999) at 16-17, 48-49, 54, it has not offered any evidence that Stelter consented to a master-servant relationship with Drotzmann Intrastate Trucking.
Application of general Washington law, not the exceptions carved out due to our respect for federal preemption, is consistent with both our statutory and case law. The legislature mandates that we liberally construe the Industrial Insurance Act (Act), Title 51 RCW, to achieve its remedial purpose of “reducing to a minimum the suffering and economic loss arising from injuries and/or death occurring in the course of employment.” RCW 51.12.010. The legislature also intends for the Act to cover “all employ*715ments which are within the legislative jurisdiction of the state.” RCW 51.12.010.
A small number of employments are excluded from the Act’s reach by statute. RCW 51.12.020. The legislature chose to exclude additional employments from mandatory coverage under the Act to prevent the State from impermissibly infringing on interstate commerce where there has been federal preemption. See, e.g., MSM Hauling, Inc. v. Dep’t of Labor & Indus., 112 Wn.2d 450, 455, 771 P.2d 1147 (1989) (holding RCW 51.12.090 exemption limits only the State’s impermissible infringement on interstate commerce where there has been federal preemption). Unless and until there has been federal preemption, the Act applies to workers engaged in mixed intrastate and interstate commerce. MSM Hauling, 112 Wn.2d at 454.
Drotzmann, Inc., is a sophisticated company which has used a paper scheme to structure itself and another business owned by other members of the owning family in part for the purpose of avoiding the payment of industrial insurance premiums. Clerk’s Papers (CP) at 25. There is, of course, nothing inherently wrong with plans and organizations that reduce taxes. Cf. Comm’r v. Newman, 159 F.2d 848, 850-51 (2d Cir. 1947) (“Over and over again courts have said that there is nothing sinister in so arranging one’s affairs as to keep taxes as low as possible.”) (Hand, J., dissenting). Although Drotzmann, Inc., met the requirements for exemption at a time in the late 1980s and early 1990s, the company has not proved that it met the requirements for exemption at the time of Stelter’s injury. Allowing companies to enjoy absolute exemptions because at one time they met the requirements for an exemption is unsupported by the clear language and intent of former RCW 51.12.095(1) (1983), amended by Laws of 1989, ch. 368, § 1.
The underlying reason for the exemption in former RCW 51.12.095(1) was federal preemption. The requirement that the company engage exclusively in interstate or foreign commerce to be exempt under former RCW 51.12.095(1) limits the Act only to the extent that federal preemption *716was a concern. This State, as a sovereign, has the power to regulate businesses operating within its boundaries. Southcenter Joint Venture v. Nat’l Democratic Policy Comm., 113 Wn.2d 413, 443, 780 P.2d 1282 (1989) (Utter, J., concurring). Once the company ceases to engage exclusively in interstate or foreign commerce, the legislative reasoning behind the exemption no longer exists, and the company no longer meets the requirements for exemption.
In light of the reasoning behind the exemption under former RCW 51.12.095(1) and a plain reading of the statute and its implementing regulation, to determine if Drotzmann, Inc., was an employer exempted from mandatory coverage at the time of Stelter’s injury, it must be determined if the company was engaged exclusively in interstate commerce. The law is so clear that both the Department and Drotzmann, Inc., concede that if the company engaged in a single intrastate delivery it would not meet the exclusively interstate requirement.7 See CP at 25-26. If Drotzmann, Inc., made any intrastate deliveries, the exception for companies engaged only in interstate commerce does not apply, and it is immaterial that Stelter was injured while making an interstate delivery as suggested by the majority. Majority at 711. Therefore, whether Drotzmann, Inc., employed Stelter to drive trucks making intrastate runs is a material question of fact for the trial court.
Summary judgment is appropriate only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” CR 56(c). All facts and reasonable inferences from the facts must be taken in the light most favorable to Stelter, the nonmoving party. See Our Lady of Lourdes Hosp. v. *717Franklin County, 120 Wn.2d 439, 452, 842 P.2d 956 (1993). Drotzmann, Inc., has not proved that it was engaged exclusively in interstate commerce and therefore is not entitled to judgment as a matter of law. Stelter is entitled to a jury trial to resolve the factual dispute regarding who employed him to drive trucks making intrastate deliveries. See RCW 51.52.115; Romo v. Dep’t of Labor & Indus., 92 Wn. App. 348, 353, 962 P2d 844 (1998). Because a genuine issue of material fact remains, I would affirm the Court of Appeals and remand for further proceedings. I therefore respectfully dissent.
Sanders, J., concurs with Chambers, J.

 Definition of servant:
(1) A servant is a person employed to perform services in the affairs of another and who with respect to the physical conduct in the performance of the services is subject to the other’s control or right to control.
(2) In determining whether one acting for another is a servant or an independent contractor, the following matters of fact, among others, are considered:
(a) the extent of control which, by the agreement, the master may exercise over the details of the work;
(b) whether or not the one employed is engaged in a distinct occupation or business;
(c) the kind of occupation, with reference to whether, in the locality, the work is usually done under the direction of the employer or by a specialist without supervision;
(d) the skill required in the particular occupation;
(e) whether the employer or the workman supplies the instrumentalities, tools, and the place of work for the person doing the work;
(f) the length of time for which the person is employed;
(g) the method of payment, whether by the time or by the job;
(h) whether or not the work is a part of the regular business of the employer;
(i) whether or not the parties believe they are creating the relation of master and servant; and
(j) whether the principal is or is not in business.
Restatement, supra, § 220(1), (2)(a)-(j).


 Evidence that Drotzmann, Inc., mixed intrastate and interstate deliveries would be sufficient to prove that it was not engaged exclusively in interstate commerce. See majority at 710. However, the absence of such evidence is not dispositive because Stelter has offered evidence that Drotzmann, Inc., engaged in intrastate activity by employing him to drive trucks making intrastate deliveries.